Citation Nr: 1414597	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of education benefits in the amount of $3,000, to include the issue of whether there was a timely waiver request.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1997 to January 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 determination of the Committee on Waivers and Compromises of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of an overpayment of education benefits in the amount of $3,000, on the basis that the waiver request was not timely filed.  The Atlanta, Georgia RO is currently handling the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The overpayment of education benefits in the amount of $3,000 under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) which was assessed against the Veteran essentially represented a loan, or an advance payment, to her to cover education-related expenses for the Fall 2009 school term.  Historically, on September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000 to be given to students who had applied for educational benefits and who had not yet received their government payment.  [Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill, resulting in tens of thousands of claimants.]  The Secretary's announcement made clear that the advanced money would be deducted from future education payments.

On review of the Veteran's file, it is apparent that development for additional outstanding records is necessary.  The current record does not reflect when the Veteran applied for the advance payment, or when such a payment was issued following certification that she would repay the advance.  Such information must be obtained on remand.  
Moreover, the Veteran has been given different reasons for the denial of her request for waiver of recovery of the overpayment.  In March 2011, the Committee on Waivers and Compromises at the St. Paul, Minnesota RO initially denied her claim for a waiver on the basis that her application for waiver was not timely filed.  The Committee noted that a waiver request must be received within 180 days following the date of the date of notification of the debt, and that her waiver request was received in March 2011 following a February 19, 2010  notification of the debt.  She  disputed that her waiver request was untimely by submitting a copy of her waiver request dated August 4, 2010 and a copy of email correspondence she sent to VA's Debt Management Center (DMC) on August 9, 2010 (with a copy of her waiver request attached (which she also purportedly sent by facsimile to the Department of Treasury).  Then, in a statement of the case (SOC) mailed to the Veteran in December 2011, the Atlanta RO denied her waiver request on a different basis.  It merely stated that the waiver request remained denied "[i]n accordance with the law above."  The law and regulations provided by the RO in the SOC consisted of 38 C.F.R. § 1.965, describing the application of various elements of the equity and good conscience standard when considering a waiver request and of the elements, if found, that would preclude the granting of a waiver.  There was no reference to an untimely waiver request as a reason for denying the request.  On remand, the RO should clarify the basis for the waiver request denial.  

In her arguments for waiver, the Veteran also asserts that recovery of the debt would cause undue hardship on her family.  She provided copies of documents relating to certain medical expenses and income, as well as an "Insolvency Worksheet" in regard to a Chapter 7 bankruptcy filing in September 2011.  As the record does not contain a Financial Status Report, which would be helpful to determine the Veteran's current financial condition, such should be solicited from the Veteran.  Additionally, the Veteran should be requested to provide documentation regarding any bankruptcy court judgment, particularly if the VA debt was discharged in bankruptcy.  

Finally, in a statement received in April 2011, the Veteran indicated that withholding of her tax refund had placed great strain on her family's deteriorating financial situation and that further collection efforts would further strain her family.  Evidently, some of the overpayment of $3,000 has already been recovered, as noted by the Veteran and by a DMC referral sheet dated in April 2011, which reflects that the current principal amount of the debt was $1,558 (there was no amount shown, however, under a heading to reflect those amounts collected or adjusted by DMC).  On remand, the RO should provide documentation as to what amount, if any, remains to be recovered from the original debt.   

Accordingly, the case is REMANDED for the following:

1.  Obtain for association with the record all documents relating to the Veteran's application for (and issuance to her of) the $3,000 advance payment of education benefits, to include if available a signed receipt for payment and signed certification showing the Veteran agreed to repay the advanced payment.

2.  Obtain for association with the record documentation showing what amount, if any, of the $3,000 advance payment of education benefits to the Veteran remains to be recovered.  

3.  Ask the Veteran to submit a current financial status report and any documentation she may have showing that her VA indebtedness has been discharged in bankruptcy court.  

4.  After the above development is completed, review the expanded claims file together with any additional evidence submitted by the Veteran, and readjudicate the claim for waiver of recovery of an overpayment of education benefits, explaining with clarity the basis for the decision.  If the benefit sought remains denied, furnish the Veteran an appropriate  supplemental SOC and return the case (with the expanded record) to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

